DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on November 30, 2021.
Claims 1, 8, 24 and 31 have been amended. Claims 3-4, 7, 9-10, 13-14, 16, 18-19, 21, 23, 26, 30, 32-33, 36-37, 39-41, 44 and 46 have been canceled.
Claims 1-2, 5-6, 8, 11-12, 15, 17, 20, 22, 24-25, 27-29, 31, 34-35, 38, 42-43 and 45 have been examined. Claims 1-2, 5-6, 8, 11-12, 15, 17, 20, 22, 24-25, 27-29, 31, 34-35, 38, 42-43 and 45 (Renumbered to claims 1-23) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated November 30, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Response to amendments
The objection of the drawings is withdrawn in view of applicant’s clarification.
The objection and the rejection under 35 U.S.C. 112(b) of claim 4 are withdrawn in view of applicant’s amendments.
The rejection of claims 1-2, 8, 24-25 and 31 under 35 U.S.C. 112(b) is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 24 (Renumbered to claims 1 and 12) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1 and 24:
    	“receive a child IMS being one of an imported IMS and a new IMS, the child IMS having at least one completion milestone probability distribution function (PDF);
  	insert the child IMS completion milestone PDF into the IMS project to generate an updated IMS with the child IMS automatically rolled up into the IMS project;.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wiig et al. (US Pub. No. 2019/0394243) – System and Method of a Requirement, Active Compliance and Resource Management for Cyber Security 
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Wiig et al. (US Pub. No. 2019/0394243)  	Wiig set forth a system and/or a method based on a scalable requirement, active compliance and resource management for enhancing real-time and/or near real-time Cyber security, utilizing a learning (self-learning) computer integrated with (a) one or more learning/quantum learning/fuzzy/neuro-fuzzy logic algorithms in real-time or near real-time and/or (b) one or more software agents in real-time or near real-time and/or (c) encrypted data or a set of encrypted data blocks identified with a blockchain, further coupled with a (quantum computing resistant) public key/private cryptosystem and/or semantic web and/or hardware authentication. However, Wiig does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 24.  

   	Debra L. Emmons et al. (“Quantitative Approach to Independent Shcedule Estimates of NASA science Missions”)  	Emmons examines a multi-level quantitative schedule analysis and estimating approach similar to one that is used when evaluating proposal costs, and cost risks. 

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192